 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT is made and entered into as of this 6th day of
February 2014 (the “Effective Date”), by and between Bitcoin Shop, Inc. f/k/a
TouchIt Technologies, Inc., a Nevada corporation (the “Corporation”), and
Charles A. Kiser (the “Executive”), under the following circumstances:
 
RECITALS:


A.           The Corporation desires to secure the services of the Executive
upon the terms and conditions hereinafter set forth; and
 
B.           The Executive desires to render services to the Corporation upon
the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, the parties mutually agree as follows:
 
1.           Employment. The Corporation hereby employs the Executive and the
Executive hereby accepts employment as an executive of the Corporation, subject
to the terms and conditions set forth in this Agreement.
 
2.           Duties. The Executive shall serve as the Chief Marketing Officer of
the Corporation, with such duties, responsibilities and authority as are
commensurate and consistent with his position, as may be, from time to time,
assigned to him by the Board of Directors (the “Board”) of the Corporation. The
Executive shall report directly to the Board. During the Term (as defined in
Section 3), the Executive shall devote his full business time and efforts to the
performance of his duties hereunder unless otherwise authorized by the Board.
Notwithstanding the foregoing, the expenditure of reasonable amounts of time by
the Executive for the making of passive personal investments, the conduct of
business affairs and charitable and professional activities shall be allowed,
provided such activities do not materially interfere with the services required
to be rendered to the Corporation hereunder and do not violate the restrictive
covenants set forth in Section 9 below.
 
3.           Term of Employment. The term of the Executive’s employment
hereunder, unless sooner terminated as provided herein (the “Initial Term”),
shall be for a period of one (1) year commencing on the Effective Date.  The
term of this Agreement shall automatically be extended for additional terms of
one (1) year each (each a “Renewal Term”) unless either party gives prior
written notice of non-renewal to the other party no later than sixty (60) days
prior to the expiration of the Initial Term (“Non-Renewal Notice”), or the then
current Renewal Term, as the case may be. For purposes of this Agreement, the
Initial Term and any Renewal Term are hereinafter collectively referred to as
the “Term.”
 
4.           Compensation of Executive.
 
(a)           The Corporation shall pay the Executive as compensation for his
services hereunder, in equal bi-weekly installments during the Term, the sum of
$135,000 (the “Base Salary”), less such deductions as shall be required to be
withheld by applicable law and regulations. The Corporation shall review the
Base Salary on an annual basis and has the right but not the obligation to
increase it.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           In addition to the Base Salary set forth in Section 4(a), the
Executive shall be entitled to receive an annual cash bonus in an amount equal
to up to one hundred percent (100%) of his then-current Base Salary if the
Corporation meets or exceeds criteria adopted by the Compensation Committee of
the Board of Directors (the “Compensation Committee”) for earning Bonuses which
shall be adopted by the Compensation Committee annually.  Bonuses shall be paid
by the Corporation to the Executive promptly after determination that the
relevant targets have been met, it being understood that the attainment of any
financial targets associated with any bonus shall not be determined until
following the completion of the Corporation’s annual audit and public
announcement of such results and shall be paid promptly following the
Corporation’s announcement of earnings.
 
(c)           Equity Awards.  Executive shall be eligible for such grants of
awards under stock option or other equity incentive plans of the Corporation
adopted by the Board and approved by the Corporation’s stockholders (or any
successor or replacement plan adopted by the Board and approved by the
Corporation’s stockholders) (the “Plan”) as the Compensation Committee of the
Corporation may from time to time determine (the “Share Awards”).  Share Awards
shall be subject to the applicable Plan terms and conditions, provided, however,
that Share Awards shall be subject to any additional terms and conditions as are
provided herein or in any award certificate(s), which shall supersede any
conflicting provisions governing Share Awards provided under the Plan.  On the
Effective Date, Executive shall be entitled to receive a five year stock option
grant to purchase up to 1,550,368 (the “Initial Option Grant”) at a per share
exercise price of $0.50, which shall be exercisable beginning on the one year
anniversary of the Effective Date (the “Exercisability Date”) and which shall
vest in twelve (12) equal monthly installments with the first installment
vesting on the one month anniversary of the Exercisability Date and subsequent
installments vesting every one month anniversary thereafter.  The foregoing
Initial Option Grant and related per share exercise price takes into account a
reverse split of the Corporation’s issued and outstanding common stock on a one
for three hundred basis.   Notwithstanding any provision to the contrary, the
Initial Option Grant shall immediately vest in full upon either a “Change in
Control Transaction” or the termination of the Executive’s services hereunder by
the Company other than for “Cause” or by the Executive for “Good Reason” (all as
defined below).
 
(d)            The Corporation shall pay or reimburse the Executive for all
reasonable out-of-pocket expenses actually incurred or paid by the Executive in
the course of his employment, consistent with the Corporation’s policy for
reimbursement of expenses from time to time.
 
(e)           The Executive shall be entitled to participate in such pension,
profit sharing, group insurance, hospitalization, and group health and benefit
plans and all other benefits and plans, including perquisites, if any, as the
Corporation provides to its senior executives, including group family health
insurance coverage which shall be paid by the Corporation (the “Benefit Plans”).
 
 
2

--------------------------------------------------------------------------------

 
 
(f)           The Corporation shall execute and deliver in favor of the
Executive an indemnification agreement on the same terms and conditions entered
into with the other officers and directors of the Corporation.  Such agreement
shall provide for the indemnification of the Executive for the term of his
employment.  The Corporation shall maintain directors’ and officers’ insurance
during the Term in an amount of not less than Five Million Dollars ($5,000,000).
 
5.           Termination.
 
(a)           This Agreement and the Executive’s employment hereunder shall
terminate upon the happening of any of the following events:
 
(i)           upon the Executive’s death;
 
(ii)           upon the Executive’s “Total Disability” (as herein defined);
 
(iii)           upon the expiration of the Initial Term of this Agreement or any
Renewal Term thereof, if either party has provided a timely notice of
non-renewal in accordance with Section 3, above;
 
(iv)           at the Executive’s option, upon sixty (60) days prior written
notice to the Corporation;
 
(v)           at the Executive’s option, in the event of an act by the
Corporation, defined in Section 5(c), below, as constituting “Good Reason” for
termination by the Executive; and
 
(vi)           at the Corporation’s option, in the event of an act by the
Executive, defined in Section 5(d), below, as constituting “Cause” for
termination by the Corporation.
 
(b)           For purposes of this Agreement, the Executive shall be deemed to
be suffering from a “Total Disability” if the Executive has failed to perform
his regular and customary duties to the Corporation for a period of 180 days out
of any 360-day period and if before the Executive has become “Rehabilitated” (as
herein defined) a majority of the members of the Board, exclusive of the
Executive, vote to determine that the Executive is mentally or physically
incapable or unable to continue to perform such regular and customary duties of
employment. As used herein, the term “Rehabilitated” shall mean such time as the
Executive is willing, able and commences to devote his time and energies to the
affairs of the Corporation to the extent and in the manner that he did so prior
to his Total Disability.
 
(c)           For purposes of this Agreement, the term “Good Reason” shall mean
that the Executive has resigned due to (i) any diminution of duties inconsistent
with Executive’s title, authority, duties and responsibilities (including,
without limitation, a change in the chain of reporting); (ii) any reduction of
or failure to pay Executive compensation provided for herein, except to the
extent Executive consents in writing to any reduction, deferral or waiver of
compensation, which non-payment continues for a period of ten (10) days
following written notice to the Corporation by Executive of such non-payment;
(iii) any relocation of the principal location of Executive’s employment outside
of the States of Maryland, New York, Virginia, Pennsylvania or the District of
Columbia without the Executive’s prior written consent; (iv) the consummation of
any Change in Control Transaction (as defined below); (vi) any material
violation by the Corporation of its obligations under this Agreement that is not
cured within thirty (30) days Agreement after receipt of written notice thereof
from the Executive.  For purposes of this Agreement, the term “Change in Control
Transaction” means the sale of the Corporation to an un-affiliated person or
entity or group of un-affiliated persons or entities pursuant to which such
party or parties acquire (i) shares of capital stock of the Corporation
representing at least fifty percent (50%) of outstanding capital stock or
sufficient to elect a majority of the Board of the Corporation (whether by
merger, consolidation, sale or transfer of shares (other than a merger where the
Corporation is the surviving corporation and the shareholders and directors of
the Corporation prior to the merger constitute a majority of the shareholders
and directors, respectively, of the surviving corporation (or its parent)) or
(ii) all or substantially all of the Corporation’s assets determined on a
consolidated basis.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           For purposes of this Agreement, the term “Cause” shall mean:
 
(i)           conviction of a felony or a crime involving fraud or moral
turpitude; or
 
(ii)           theft, material act of dishonesty or fraud, intentional
falsification of any employment or Corporation records, or commission of any
criminal act which impairs Executive’s ability to perform appropriate employment
duties for the Corporation; or
 
(iii)           intentional or reckless conduct or gross negligence materially
harmful to the Corporation or the successor to the Corporation after a Change in
Control Transaction, including violation of a non-competition or confidentiality
agreement; or
 
(iv)           willful failure to follow lawful and reasonable instructions of
the person or body to which Executive reports; or
 
(v)           gross negligence or willful misconduct in the performance of
Executive’s assigned duties; or


(vi)           any material breach of this Agreement by Executive.
 
6.           Effects of Termination.
 
(a)           Upon termination of the Executive’s employment pursuant to Section
5(a)(i) or (ii), in addition to the accrued but unpaid compensation and vacation
pay through the date of death or Total Disability and any other benefits accrued
to him under any Benefit Plans outstanding at such time and the reimbursement of
documented, unreimbursed expenses incurred prior to such date, the Executive or
his estate or beneficiaries, as applicable, shall be entitled to the following
severance benefits: (i) continued provision for a period of twelve (12) months
following the Executive’s death of benefits under Benefit Plans extended from
time to time by the Corporation to its senior executives; and (ii) payment on a
pro-rated basis of any bonus or other payments earned in connection with any
bonus plan to which the Executive was a participant as of the date of death or
Total Disability.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Upon termination of the Executive’s employment pursuant to Section
5(a)(iii), where the Corporation has offered to renew the term of the
Executive’s employment for an additional one (1) year period and the Executive
chooses not to continue in the employ of the Corporation, the Executive shall be
entitled to receive only the accrued but unpaid compensation and vacation pay
through the date of termination and any other benefits accrued to him under any
Benefit Plans outstanding at such time and the reimbursement of documented,
unreimbursed expenses incurred prior to such date. In the event the Corporation
tenders a Non-Renewal Notice to the Executive, then the Executive shall be
entitled to the same severance benefits as if the Executive’s employment were
terminated pursuant to Section 5(a)(v); provided, however, if such Non-Renewal
Notice was triggered due to the Corporation’s statement that the Executive’s
employment was terminated due to Section 5(a)(vi) (for “Cause”), then payment of
severance benefits will be contingent upon a determination as to whether
termination was properly for “Cause.”
 
(c)           Upon termination of the Executive’s employment pursuant to Section
5(a)(v) or other than pursuant to Section 5(a)(i), 5(a)(ii), 5(a)(iii),
5(a)(iv), or 5(a)(vi) (i.e., without “Cause”), in addition to the accrued but
unpaid compensation and vacation pay through the end of the Term or any then
applicable extension of the Term and any other benefits accrued to him under any
Benefit Plans outstanding at such time and the reimbursement of documented,
unreimbursed expenses incurred prior to such date, the Executive shall be
entitled to the following severance benefits: (i) a cash payment based on the
current scale of Executive’s Base Salary: (x) two months of Base Salary if the
termination occurs prior to the six month anniversary of the Effective Date or
(y) four months of Base Salary if the termination occurs after the six month
anniversary of the Effective Date, to be paid in a single lump sum payment not
later than sixty (60) days following such termination, less withholding of all
applicable taxes; (ii) continued provision for a period of twelve (12) months
after the date of termination of the benefits under Benefit Plans extended from
time to time by the Corporation to its senior executives; and (iii) payment on a
pro-rated basis of any bonus or other payments earned in connection with any
bonus plan to which the Executive was a participant as of the date of the
Executive’s termination of employment.  In addition, any options or restricted
stock shall be immediately vested upon termination of Executive’s employment
pursuant to Section 5(a)(v) or by the Corporation without “Cause”.
 
(d)           Upon termination of the Executive’s employment pursuant to Section
5(a)(iv) or (vi), in addition to the reimbursement of documented, unreimbursed
expenses incurred prior to such date, the Executive shall be entitled to the
following severance benefits: (i) accrued and unpaid Base Salary and vacation
pay through the date of termination, less withholding of applicable taxes; and
(ii) continued provision, for a period of one (1) month after the date of the
Executive’s termination of employment, of benefits under Benefit Plans extended
to the Executive at the time of termination.  Executive shall have any
conversion rights available under the Corporation’s Benefit Plans and as
otherwise provided by law, including the Comprehensive Omnibus Budget
Reconciliation Act.
 
(e)           Any payments required to be made hereunder by the Corporation to
the Executive shall continue to the Executive’s beneficiaries in the event of
his death until paid in full.
 
 
5

--------------------------------------------------------------------------------

 
 
7.           Vacations. The Executive shall be entitled to a vacation of three
(3) weeks per year, during which period his salary shall be paid in full. The
Executive shall take his vacation at such time or times as the Executive and the
Corporation shall determine is mutually convenient. Any vacation not taken in
one (1) year shall accrue, up to a maximum of six (6) weeks vacation shall carry
over to the subsequent year.
 
8.           Disclosure of Confidential Information.
 
(a) The Executive recognizes, acknowledges and agrees that he has had and will
continue to have access to secret and confidential information regarding the
Corporation, its subsidiaries and their respective businesses (“Confidential
Information”), including but not limited to, its products, methods, formulas,
software code, patents, sources of supply, customer dealings, data, know-how,
trade secrets and business plans, provided such information is not in or does
not hereafter become part of the public domain, or become known to others
through no fault of the Executive.  The Executive acknowledges that such
information is of great value to the Corporation, is the sole property of the
Corporation, and has been and will be acquired by him in confidence.  In
consideration of the obligations undertaken by the Corporation herein, the
Executive will not, at any time, during or after his employment hereunder,
reveal, divulge or make known to any person, any information acquired by the
Executive during the course of his employment, which is treated as confidential
by the Corporation, and not otherwise in the public domain. The provisions of
this Section 8 shall survive the termination of the Executive’s employment
hereunder.
 
(b)           The Executive affirms that he does not possess and will not rely
upon the protected trade secrets or confidential or proprietary information of
any prior employer(s) in providing services to the Corporation or its
subsidiaries.
 
(c)           In the event that the Executive’s employment with the Corporation
terminates for any reason, the Executive shall deliver forthwith to the
Corporation any and all originals and copies, including those in electronic or
digital formats, of Confidential Information; provided, however, Executive shall
be entitled to retain (i) papers and other materials of a personal nature,
including, but not limited to, photographs, correspondence, personal diaries,
calendars and rolodexes, personal files and phone books, (ii) information
showing his compensation or relating to reimbursement of expenses, (iii)
information that he reasonably believes may be needed for tax purposes and (iv)
copies of plans, programs and agreements relating to his employment, or
termination thereof, with the Corporation.
 
9.           Non-Competition and Non-Solicitation.
 
(a)           The Executive agrees and acknowledges that the Confidential
Information that the Executive has already received and will receive is valuable
to the Corporation and that its protection and maintenance constitutes a
legitimate business interest of the Corporation, to be protected by the
non-competition restrictions set forth herein. The Executive agrees and
acknowledges that the non-competition restrictions set forth herein are
reasonable and necessary and do not impose undue hardship or burdens on the
Executive. The Executive also acknowledges that the Corporation’s business is
conducted worldwide (the “Territory”), and that the Territory, scope of
prohibited competition, and time duration set forth in the non-competition
restrictions set forth below are reasonable and necessary to maintain the value
of the Confidential Information of, and to protect the goodwill and other
legitimate business interests of, the Corporation, its affiliates and/or its
clients or customers. The provisions of this Section 9 shall survive the
termination of the Executive’s employment hereunder for the time periods
specified below.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           The Executive hereby agrees and covenants that he shall not
without the prior written consent of the Corporation, directly or indirectly, in
any capacity whatsoever, including, without limitation, as an employee,
employer, consultant, principal, partner, shareholder, officer, director or any
other individual or representative capacity (other than (i) as a holder of less
than two (2%) percent of the outstanding securities of a company whose shares
are traded on any national securities exchange or (ii) as a limited partner,
passive minority interest holder in a venture capital fund, private equity fund
or similar investment entity which holds or may hold an equity or debt position
in portfolio companies that are competitive with the Corporation; provided
however, that the Executive shall be precluded from serving as an operating
partner, general partner, manager or governing board designee with respect to
such portfolio companies), whether on the Executive's own behalf or on behalf of
any other person or entity or otherwise howsoever, during the Term and
thereafter to the extent described below, within the Territory.
 
(1)           Engage, own, manage, operate, control, be employed by, consult
for, participate in, or be connected in any manner with the ownership,
management, operation or control of any business whose primary objective is the
completion of retail sales online in exchange for bitcoins as form of payment.
 
(2)           Recruit, solicit or hire, or attempt to recruit, solicit or hire,
any employee, or independent contractor of the Corporation to leave the
employment (or independent contractor relationship) thereof, whether or not any
such employee or independent contractor is party to an employment agreement, for
the purpose of competing with the Business of the Corporation;
 
(3)           Attempt in any manner to solicit or accept from any customer of
the Corporation, with whom Executive had significant contact during Executive’s
employment by the Corporation (whether under this Agreement or otherwise),
business competitive with the Business done by the Corporation with such
customer or to persuade or attempt to persuade any such customer to cease to do
business or to reduce the amount of business which such customer has customarily
done or might do with the Corporation, or if any such customer elects to move
its business to a person other than the Corporation, provide any services of the
kind or competitive with the Business of the Corporation for such customer, or
have any discussions regarding any such service with such customer, on behalf of
such other person for the purpose of competing with the Business of the
Corporation; or
 
(4)           Interfere with any relationship, contractual or otherwise, between
the Corporation and any other party, including, without limitation, any
supplier, distributor, co-venturer or joint venturer of the Corporation, for the
purpose of soliciting such other party to discontinue or reduce its business
with the Corporation for the purpose of competing with the Business of the
Corporation.
 
 
7

--------------------------------------------------------------------------------

 
 
With respect to the activities described in Paragraphs (1), (2), (3) and (4)
above, the restrictions of this Section 9 shall continue during the Employment
Period and, upon termination of the Executive’s employment for a period of two
(2) years thereafter.
 
10.           Clawback Rights.  The Annual Bonus, and any and all stock based
compensation (such as options and equity awards, including Share Awards and the
Initial Option Grant) (collectively, the “Clawback Benefits”) shall be subject
to “Corporation Clawback Rights” as follows: During the period that the
Executive is employed by the Corporation and  upon the termination of the
Executive’s employment and for a period of three (3) years thereafter, if there
is a restatement of any financial results from which any Clawback Benefits to
Executive shall have been determined, Executive agrees to repay any amounts
which were determined by reference to any Corporation financial results which
were later restated (as defined below), to the extent the Clawback Benefits
amounts paid exceed the Clawback Benefits amounts that would have been paid,
based on the restatement of the Corporation’s financial information.  All
Clawback Benefits amounts resulting from such restated financial results shall
be retroactively adjusted by the Compensation Committee to  take into account
the restated results, and any excess portion  of  the Clawback
Benefits  resulting from such restated results shall be immediately surrendered
to the Corporation and if not so surrendered within ninety (90) days of the
revised calculation being provided to the Executive by the Compensation
Committee following a publicly announced restatement, the Corporation shall have
the right to take any and all action to effectuate such adjustment. The
calculation of the Revised Clawback Benefits amount shall be determined by the
Compensation Committee in good faith and applicable law, rules and
regulations.  All determinations by the Compensation Committee with respect to
the Clawback Rights shall be final and binding on the Corporation and
Executive.  The Clawback Rights shall terminate following a Change of Control,
subject to applicable law, rules and regulations. For purposes of this Section
9, a restatement of financial results that requires a repayment of a portion of
the Clawback Benefits amounts shall mean a restatement resulting from material
non-compliance of the Corporation with any financial reporting requirement under
the federal securities laws and shall not include a restatement of financial
results resulting from subsequent changes in accounting pronouncements
or  requirements which were not in effect on the date the financial statements
were originally prepared (“Restatements”).  Additionally, if any material breach
of  any agreement by Executive relating to confidentiality, non-competition,
non-raid of employees, or non-solicitation of vendors or customers (including,
without limitation, Sections 8 or 9 hereof) or if any material breach of
Corporation policy or procedures which causes material harm to the Corporation
occurs, as determined by the Board in its sole discretion, then the Executive
agrees to repay or surrender any Clawback Benefits upon demand by the
Corporation and if not so repaid or surrendered within ninety (90) days of such
demand, the Corporation shall have the right to take any and all action to
effectuate such adjustment.  The parties acknowledge it is their intention that
the foregoing Clawback Rights as relates to Restatements conform in all respects
to the provisions of the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010 (the “Dodd Frank Act”) and requires recovery of all
“incentive-based” compensation, pursuant to the provisions of the Dodd Frank Act
and any and all rules and regulations promulgated thereunder from time to time
in effect.  Accordingly, the terms and provisions of this Agreement shall be
deemed automatically amended from time to time to assure compliance with the
Dodd Frank Act and such rules and regulation as hereafter may be adopted and in
effect.
 
 
8

--------------------------------------------------------------------------------

 
 
11.           Section 409A.
 
The provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and any final regulations
and guidance promulgated thereunder (“Section 409A”) and shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A.  The Corporation and Executive agree to work together in good
faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A.
 
To the extent that Executive will be reimbursed for costs and expenses or
in-kind benefits, except as otherwise permitted by Section 409A, (a) the right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year; provided that the foregoing clause (b) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect and (c) such payments shall be made on or
before the last day of the taxable year following the taxable year in which you
incurred the expense.
 
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
constitutes a “Separation from Service” within the meaning of Section 409A and,
for purposes of any such provision of this Agreement references to a
“termination,” “termination of employment” or like terms shall mean Separation
from Service.
 
Each installment payable hereunder shall constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A-2(b)(2)(iii).  Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) is intended to meet the “short-term deferral” rule.  Each other
payment is intended to be a payment upon an involuntary termination from service
and payable pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii), et.
seq., to the maximum extent permitted by that regulation, with any amount that
is not exempt from Code Section 409A being subject to Code Section 409A.
 
Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination, then only that portion of the severance and benefits
payable to Executive pursuant to this Agreement, if any, and any other severance
payments or separation benefits which may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”),
which (when considered together) do not exceed the Section 409A Limit (as
defined herein) may be made within the first six (6) months following
Executive’s termination of employment in accordance with the payment schedule
applicable to each payment or benefit.  Any portion of the Deferred Compensation
Separation Benefits in excess of the Section 409A Limit otherwise due to
Executive on or within the six (6) month period following Executive’s
termination will accrue during such six (6) month period and will become payable
in one lump sum cash payment on the date six (6) months and one (1) day
following the date of Executive’s termination of employment.  All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following termination but
prior to the six (6) month anniversary of Executive’s termination date, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit.
 
 
9

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, “Section 409A Limit” will mean a sum equal (x)
to the amounts payable prior to March 15 following the year in which Executive
terminations plus (y) the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during the
Corporation’s taxable year preceding the Corporation’s taxable year of
Executive’s termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any IRS guidance issued with respect thereto; or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Executive’s
employment is terminated.
 
12.           Miscellaneous.
 
a.           The Executive acknowledges that the services to be rendered by him
under the provisions of this Agreement are of a special, unique and
extraordinary character and that it would be difficult or impossible to replace
such services. Accordingly, the Executive agrees that any breach or threatened
breach by him of Sections 8 or 9 of this Agreement shall entitle the
Corporation, in addition to all other legal remedies available to it, to apply
to any court of competent jurisdiction to seek to enjoin such breach or
threatened breach. The parties understand and intend that each restriction
agreed to by the Executive hereinabove shall be construed as separable and
divisible from every other restriction, that the unenforceability of any
restriction shall not limit the enforceability, in whole or in part, of any
other restriction, and that one or more or all of such restrictions may be
enforced in whole or in part as the circumstances warrant. In the event that any
restriction in this Agreement is more restrictive than permitted by law in the
jurisdiction in which the Corporation seeks enforcement thereof, such
restriction shall be limited to the extent permitted by law. The remedy of
injunctive relief herein set forth shall be in addition to, and not in lieu of,
any other rights or remedies that the Corporation may have at law or in equity.
 
b.           Neither the Executive nor the Corporation may assign or delegate
any of their rights or duties under this Agreement without the express written
consent of the other; provided however that the Corporation shall have the right
to delegate its obligation of payment of all sums due to the Executive
hereunder, provided that such delegation shall not relieve the Corporation of
any of its obligations hereunder.
 
c.           This Agreement constitutes and embodies the full and complete
understanding and agreement of the parties with respect to the Executive’s
employment by the Corporation, supersedes all prior understandings and
agreements, whether oral or written, between the Executive and the Corporation,
and shall not be amended, modified or changed except by an instrument in writing
executed by the party to be charged. The invalidity or partial invalidity of one
or more provisions of this Agreement shall not invalidate any other provision of
this Agreement. No waiver by either party of any provision or condition to be
performed shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time.
 
 
10

--------------------------------------------------------------------------------

 
 
d.           This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.
 
e.           The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
f.           All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by private overnight mail service
(e.g. Federal Express) to the party at the address set forth above or to such
other address as either party may hereafter give notice of in accordance with
the provisions hereof. Notices shall be deemed given on the sooner of the date
actually received or the third business day after sending.
 
g.           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York without reference to principles
of conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the State of
New York.
 
h.           This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.
 


 
11

--------------------------------------------------------------------------------

 
 
 
CORPORATION:
 
BITCOIN SHOP, INC. f/k/a TOUCHIT TECHNOLOGIES, INC.
 
 
By:
 


 
Title:
 
EXECUTIVE: CHARLES A. KISER
 
 


_____________________________


12

--------------------------------------------------------------------------------





 